Citation Nr: 0027038	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  93-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
March 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 1998 the Board again directed attention to the 
contention of the service representative with respect to 
assigning separate ratings for the each buttock, the sites of 
shrapnel wounds, and directed that the veteran be examined.  
The veteran failed to report for such examination.  However 
his failure does not relieve the RO of its responsibility to 
adjudicate this issue under appropriate law and regulations, 
including 38 C.F.R. § 3.655 (1999), and providing notice of 
appellate rights.  This matter is directed to the attention 
of the RO for appropriate action.


FINDINGS OF FACT

1.  Entitlement to compensation benefits is established for 
post-traumatic stress disorder (PTSD) rated as 30 percent 
disabling, for residuals of a shell fragment wound of the 
left chest wall rated as 20 percent disabling, for residuals 
of shell fragment wounds of the right chest wall rated as 20 
percent disabling, for residuals of shell fragment wounds of 
both buttocks rated as 20 percent disabling and for 
neurogenic bladder rated as 10 percent disabling.  His 
combined disability rating is 70 percent.

2.  The veteran last worked as a bartender; he has not worked 
since 1990.

3.  The veteran's service-connected disabilities do not 
prevent him from engaging in substantially gainful employment 
compatible with his training and experience.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service-connected disabilities is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidentiary Background

Service medical records reveal that in October 1969 the 
veteran sustained multiple shell fragment wounds to the 
dorsum of the body with fracture of the right eighth rib and 
injury to the right sciatic nerve and to the sacral plexus 
with neurogenic bladder.  He had wounds of the chest, back 
right flank and buttock.

On VA examination in April 1971 the veteran complained of 
problems with his back and leg with difficulty standing or 
lifting.  He also reported pain in the bladder and indicated 
that he took medication for an enlarged bladder.  He 
indicated that he was right handed.  Examination revealed 
shrapnel wound scars on the right flank and both buttocks.  

On VA examination in October 1974 the veteran complained of 
neurogenic bladder, problems lifting, pain in cold and damp 
weather and chest pain.  Examination revealed scars on both 
buttocks and on the anterior and posterior chest.  Motion of 
the lumbosacral spine to the left was limited by 15 degrees.  
On forward bending the veteran could reach only 4 inches 
below the knees.  Straight leg raising was limited to 45 
degrees by lumbosacral pain.  He reported incomplete emptying 
of the bladder and sometimes a delay in voiding.  

On VA examination in August 1988 the veteran reported that he 
had dreams of combat.  He could not tolerate toy guns and 
tried to avoid thinking about his combat experiences.  He had 
become emotionally estranged and had had three bad marriages.  
He reported trouble falling and staying asleep.  Reminders of 
his combat experiences caused muscle tension, sweating, dry 
mouth, rapid heartbeat and flushing.  The diagnosis was post-
traumatic stress disorder (PTSD).

In a letter dated in April 1992 a VA physician stated that he 
treated the veteran at a VA facility.  His diagnoses were 
sleep apnea, emphysema, hypertension and coronary disease.  
The physician recommended that the veteran be [considered as] 
medically disabled for a period of six months based on those 
medical problems and his restriction of operating motor 
vehicles.  

On a report of examination for a State disability 
determination in April 1992 the veteran complained of 
emphysema and problems with his back, legs and heart.  He 
indicated that he had daily attacks which were relieved by 
relaxing after an attack.  His symptoms consisted of 
difficulty breathing, walking, and staying awake.  He had 
pain in the chest, back, legs and neck.  Following 
examination the impression was chronic obstructive pulmonary 
disease, coronary artery disease, chronic low back pain, 
sleep apnea by history and status post cholecystectomy.

On VA general medical examination in June 1992 the veteran 
reported that he had a myocardial infarction in December 1969 
and cardiac catheterization showed two vessel coronary artery 
disease.  He complained of chest pain two to three times per 
week.  He was also taking medication for emphysema and had 
dyspnea on exertion.  He reported a history of 
gastroesophageal reflux and peptic ulcer disease.  He 
complained of a chronic back condition related to being 
wounded in Vietnam.  He reported intermittent pain when 
bending over or standing.  The examiner reported that during 
the examination the veteran did not seem physically limited 
by range of motion or other examination maneuvers.  The 
veteran indicated that his major limitation was caused by his 
emphysema and chest pains which limited his ambulation to 
approximately 100 yards.

On VA examination for PTSD in July 1992 it was reported that 
the veteran had moved to Florida and was living in a 
retirement community where he spent time gardening and doing 
craft projects.  The veteran complained of nightmares and 
uneasiness with all oriental looking people.  Examination 
revealed that his speech was relevant and coherent.  Affect 
was appropriate and mood was depressed.  He was oriented 
times 3.  Memory was good.  Judgment and insight were fairly 
good.  The diagnosis was PTSD, mild to moderate in intensity.  

The veteran submitted a copy of a letter addressed to him 
from The Agent Orange Veteran Payment Program dated in 
February 1993.  In that letter it was indicated that the 
veteran was found to have become "totally disabled" on 
January 1, 1992.  However, the reason for such finding was 
not stated.

A copy of a Social Security Administration Administrative Law 
Judge determination dated in July 1993 reveals that the 
veteran was found to be entitled to a period of disability 
commencing on July 31, 1990.  The Administrative Law Judge 
found that the veteran had a torn medial meniscus of the 
right knee, an old shrapnel wound of the lumbar spine, a 
history of Agent Orange exposure, PTSD, mild chronic 
obstructive pulmonary disease, very early coronary artery 
disease, sleep apnea and headaches.

On VA neurological examination in November 1995 the veteran 
complained of pain in the right side extending from the mid 
thoracic level to the upper lumbar region in the area of scar 
formation from a shrapnel wound.  The pain was related to 
activity and relieved with rest.  Examination revealed a 
large scar on the right flank.  There was no pain on 
palpation.  Range of motion of the back was from 70 degrees 
forward flexion to 30 degrees extension.  Lateral bending was 
to 45 degrees and rotation was to 90 degrees.  The assessment 
was that the veteran had pain which was myofascial in nature 
and that there was no evidence of neurologic dysfunction.  

A social and industrial survey done in November 1995 revealed 
that the veteran's daily activities included woodworking, 
plastic weaving, painting and other crafts.  He stated that 
his sleep was often disturbed by nightmares of Vietnam.  He 
reported difficulty dealing with other people, especially 
foreigners.  

On PTSD examination in November 1995 the veteran reported 
that he had been unemployed since July 1990 and that he was 
unable to work because of knee problems and angina.  He 
complained of nightmares and insomnia.  He felt that he could 
not trust anyone.  He reported that he awoke at 5:00 AM and 
read the newspaper.  He then checked his 17 exotic birds 
which he raised as a hobby.  He then took out the trash and 
did housework.  He ate lunch about 1:00 PM and worked on his 
crafts.  He ate supper about 7:00 PM, occasionally watched 
television, checked his birds again and slept around 10:00 
PM.  Examination revealed that his mood was normal and his 
affect was appropriate.  The impression was PTSD.  The 
current rating on the Global Assessment of Functioning (GAF) 
Scale was 70.  

A report of psychological evaluation in December 1995 reveals 
that the veteran's facial expression generally reflected 
depression and concern.  His speech included tangentially.  
There was some evidence of impairment of long term memory.  
There was evidence of illusions and delusions.  Affect was 
flattened.  Psychological testing revealed evidence of 
conversion symptoms and was suggestive of a somatoform pain 
disorder.  Diagnoses included PTSD and paranoid  personality 
disorder.  The current rating on the GAF Scale was 45.  The 
highest GAF for the last year was 45.

An MRI examination of the veteran's brain done in January 
1997 was reported to be normal.  A CT scan showed possible 
small focal hemorrhage at the most lateral aspect of the 
right tentorial edge.

On VA examination in March 1997 the veteran complained of 
nightmares and migraine headaches.  He indicated that he had 
headaches 2 to 3 times a week, that they lasted several hours 
and went away spontaneously.  He stated that he had some 
degree of shortness of breath which was well controlled with 
an inhaler.  

On VA PTSD examination in March 1997 the veteran complained 
of nightmares, insomnia, depression and inability to get 
along with people.  He claimed to be unable to work due to a 
combination of medical and physical problems.  He denied 
receiving any inpatient psychiatric care, but reported 
attending group therapy and taking medication.  Examination 
revealed that his mood was slightly depressed.  Affect was 
appropriate.  The impression was PTSD.  The current rating on 
the GAF Scale was 70.  The examiner stated that the veteran's 
inability to work was a combination of physical and 
psychological problems.

On VA neurology examination in March 1997 it was reported 
that the veteran had a very long scar extending from the mid 
thoracic to the low lumbar region on the lateral aspect of 
the right side.  There was a small scar on the left flank.  
The veteran reported muscular pain, predominately in the 
supporting musculature in the region of the scar.  He 
reported pain on bending or being in one position for a 
prolonged time.  He also complained of neck pain which began 
three years earlier and was exacerbated by a motor vehicle 
accident one year earlier.  About one month before this 
examination he had a transient episode of left hand numbness 
associated with a headaches.  Examination revealed a very 
long scar in the lateral aspect of the thorax extending to 
the lateral aspect of the lumbar spine and then medially, but 
not reaching the midline.  The scar was well healed with 
moderate contracture.  There was a small scar on the right 
flank.  Range of motion was limited slightly due to that 
injury.  Flexion was limited to 60 degrees with some 
tightness.  Range of motion was otherwise normal.  The neck 
was mildly tender to palpation with normal range of motion.  
Diagnoses were residuals of a grenade injury with resultant 
soft tissue injury in the left thoracolumbar region with 
local tenderness and muscle tightness, cervical spondylosis 
and probably right hemispheric transient ischemic attacks 
with transient episodes of left upper extremity numbness.  

The record reflects that the veteran failed to appear for 
orthopedic, urology and MRI appointments.

The veteran also failed to appear for further medical 
examination in September 1999, which was scheduled in 
accordance with the Board's remand request.  The veteran also 
failed to provide necessary information to the RO to 
facilitate obtaining medical records from non-VA sources.


Disability Ratings

The veteran has established entitlement to compensation 
benefits for post-traumatic stress disorder (PTSD) rated as 
30 percent disabling since March 1988, for residuals of a 
shell fragment wound of the left chest wall rated as 20 
percent disabling since March 1971, for residuals of shell 
fragment wounds of the right chest wall rated as 20 percent 
disabling since March 1971, for residuals of shell fragment 
wounds of both buttocks rated as 20 percent disabling since 
March 1971 and for neurogenic bladder rated as 10 percent 
disabling since March 1971.  His combined disability rating 
has been 70 percent since March 1988.

A.  PTSD.

Under the rating schedule provisions in effect prior to 
November 7, 1996 a 30 percent rating was provided for PTSD 
where there was definite impairment in the ability to 
establish or maintain effective or favorable relationships 
with people and symptoms which resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was provided where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and there were symptoms which resulted 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish or maintain effective or favorable relationships 
with people be severely impaired and that there be severe 
impairment of social and industrial adaptability.  A 100 
percent rating was provided where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community and that 
there were totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 Diagnostic 
Code 9411 (1996).

Under the rating schedule provisions which became effective 
on November 7, 1996, a 30 percent rating is provided for PTSD 
where the disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is provided 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is provided where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood due to such symptoms as:  suicidal ideation; obsession 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130 Diagnostic Code 9411 (1999).

The veteran's PTSD is manifested primarily by nightmares, 
insomnia, depression and difficulty getting along with 
people.  The psychiatrist who examined the veteran in 1995 
and 1997 concluded that his GAF score was 70 which is 
indicative of mild symptoms.  Although the record also 
contains a psychology report dated in 1995 which shows a GAF 
score of 45, the symptoms and findings set forth in that 
report do not support a conclusion that the veteran's PTSD is 
productive of the severe social or occupational impairment 
that that score would indicate.  Since the psychologist's 
report also listed some of the veteran's non service 
connected disorders, it appears that that GAF score was 
intended to be inclusive of all of the veteran's disabilities 
rather that focusing on his service connected PTSD as was 
done by the psychiatrist.  A definitive resolution of the 
discrepancy between the GAF scores was prevented by the 
veteran's failure to appear for an additional examination.  

The Board notes that throughout the period in question the 
symptoms demonstrated are shown to have resulted in some 
industrial impairment, but that impairment is not shown to 
have been more than mild.  The veteran was not employed, but 
the objectively demonstrated psychiatric symptomatology was 
insufficient to attribute any employment difficulties to his 
service connected PTSD.  In considering the appropriate 
rating of the veteran's PTSD under the new rating criteria, 
the Board notes that the veteran did not demonstrate 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood.  He did have 
nightmares, insomnia and depression, but such is not shown to 
significantly interfere with his ability to work.


B.  Shell Fragment Wound of the Left Chest Wall.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55 (1999). 

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The record should 
include evidence of lowered threshold of fatigue after 
average use affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue with 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles results from through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The record should include evidence 
of hospitalization for a prolonged period for treatment of 
the wound.  The record should include consistent complaint of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups with indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  

Severe disability of muscles results from through and through 
or deep penetrating wound by high velocity missile, or large 
or multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The record should 
include consistent complaint of cardinal signs and symptoms 
of muscle disability worse than those shown for moderately 
severe muscle injuries and, if present, evidence of inability 
to keep up with work requirements.  Objective findings should 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in the missile track.  Palpation 
should indicate loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormality in contraction.  Tests of strength, 
endurance or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in electro-
diagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (1999).

The Rating Schedule provides a 20 percent rating for moderate 
or moderately severe injury to muscle group II, the extrinsic 
muscles of the shoulder girdle, (pectoralis major 
II(costosternal), latissimus dorsi and teres major, 
pectoralis minor and rhomboid) when affecting the non-
dominate extremity.  A 30 percent rating is provided where 
there is severe muscle injury.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.73 Diagnostic Code 5302 (1999).

The record shows that the veteran sustained shrapnel wounds 
of the left chest wall during service.  Although complete 
service medical records are not available, the available 
service medical records and post service examinations do not 
indicate that the veteran sustained severe muscle disability 
as a result of shrapnel wounds in service.  The evidence does 
not show a through and through or deep penetrating wound by a 
high velocity missile, or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
Nor are the veteran's complaints or the scarring shown on 
examination after service consistent with more than moderate 
muscle injury.  

C.  Shell Fragment Wounds of the Right Chest Wall.

The Rating Schedule provides a 20 percent rating for moderate 
injury to muscle group XX, the spinal muscles of the lumbar 
region, (erector spinae and its prolongations in the thoracic 
and cervical regions).  A 40 percent rating is provided where 
there is moderately severe muscle injury.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.73 Diagnostic Code 5320 (1999).

The veteran sustained shrapnel wounds of the right posterior 
chest wall during service.  Service medical records and early 
VA examinations shortly after the veteran's separation from 
service do show a 9 inch by 1/2 inch scar on the right anterior 
chest wall from the thoracic to the lumbar area.  Although 
that scar was said to be tender on a 1974 VA examination, 
tenderness was not reported on VA general medical examination 
in June 1992.  Again, evaluation of the present disability 
resulting form the veteran's shrapnel wounds of the right 
posterior chest wall is made more difficult by his failure to 
report for examinations.  The evidence does not show a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Additionally, the evidence does 
not show indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  The veteran's complaints and the 
scarring shown on examination after service are not 
consistent with more than moderate muscle injury.  

D.  Shell Fragment Wounds of Both Buttocks.  

The Rating Schedule provides a zero percent rating for slight 
injury to muscle group XVII, the pelvic girdle group 2, 
(gluteus maximus, gluteus medius and gluteus minimus).  A 20 
percent rating is provided where there is moderate muscle 
injury.  A 40 percent rating is provided where there is 
moderately severe muscle injury 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.73 Diagnostic Code 5317 (1999).

The record shows that the veteran sustained shrapnel wounds 
of both buttocks during service.  There is nothing in the 
record to indicate that those wounds were more than 
superficial, or that there are any residuals thereof which 
are productive of functional limitation or otherwise 
negatively impact on the veteran's disability.  With regard 
to the muscles of muscle group XVII there is no indication of 
cardinal signs or symptoms of muscle disability and the 
evident scarring is minimal.  The basis of the original 
assignment of a 20 percent disability rating for residuals of 
shell fragment wounds of the buttocks is not clear, but it 
has been in effect for more than 20 years and is therefore 
"protected."

E.  Neurogenic Bladder.

When an unlisted condition is encountered it may be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  The Rating Schedule provides a 10 percent rating for 
mild incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is provided where there is moderate incomplete 
paralysis.  38 C.F.R. § 4.124a Diagnostic Code 8520 (1999).  
The general rating for the genitourinary system provides a 10 
percent rating for obstructed voiding where there are marked 
obstructive symptoms (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
(1) post void residuals greater than 150 complained of, (2) 
uroflowmetry showing markedly diminished peak flow rate (less 
than 10 complained of/sec), (3) recurrent urinary tract 
infections secondary to obstruction, and/or (4) stricture 
disease requiring periodic dilation every 2 to 3 months.  A 
30 percent rating is provided where there is urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (1999).

The veteran has a neurogenic bladder as a result of nerve 
injury caused by shell fragment wounds in service.  As 
outlined in the rating code cited above, injury to the 
sciatic nerve affects the movement of muscles below the knee 
along with the muscles used in flexing the knee.  There is no 
medical evidence in this case of any weakness or other 
symptoms involving those muscles.  Accordingly, the 
appropriate rating for the veteran's nerve injury is under 
the genitourinary code cited above since neurogenic bladder 
is the only disability shown to result from that injury.  
That disorder is manifested by an inability of the bladder to 
empty completely.  There is no indication that 
catheterization has been required to treat the veteran's 
neurogenic bladder in this case.  

Analysis

To establish a total disability rating based upon being 
individually unemployable due to service-connected 
disabilities, the evidence must show that the veteran is 
unable to obtain or retain substantially gainful employment 
because of service-connected disabilities.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991) 38 C.F.R. §§ 3.340, 3.341 (1999).  
In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (1999).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (1999).

The applicable laws and regulations provide that a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(1999).  Additionally, where the percentage standards set 
forth above are not met, a total disability rating based on 
individual unemployability may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service if the veteran is unemployable by reason 
of service connected disability.  The governing norm in such 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1), 
4.16(b) (1999). 

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet.App. 629, 631-632 (1992).  The Board also 
finds that all relevant facts have been properly developed to 
the extent possible given the veteran's failure to appear for 
examination and, therefore, the statutory obligation of the 
VA to assist in the development of the appellant's claim has 
been satisfied.  In this regard, the Board has noted the 
assertion of the service representative that this case should 
again be remanded, pursuant to Stegall v. West, 11 Vet. App. 
268 (1998), to afford the veteran yet another opportunity to 
be examined by VA.  However, the veteran was scheduled for VA 
examinations and he failed to report.  Similarly he has 
failed to comply with a number of VA's requests for 
information.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App, 11 Vet. App. 268 
(1998. 190, 193 (1991).  

The veteran's combined ratings meet the requirements of 
38 C.F.R. 4.16(a) since his combined rating is 70 percent and 
the combined rating of his multiple injuries incurred in 
action is more than 40 percent.  However, his combined 
schedular rating is less than 100 percent.  Therefore, the 
ultimate question is whether the veteran, in light of his 
service- connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hose v. Brown, 4 Vet. App. 361 
(1993).

The record shows that the veteran completed two years of 
college education.  He reported work experience as a factory 
worker, a sales person, an office worker and a bartender.  He 
indicated that he last worked full time in December 1991.  He 
reported that he had taken some college classes in early 
1992, but quit because of his health.

The veteran has been found to be "totally disabled" by the 
Social Security Administration and for the purposes of The 
Agent Orange Veteran Payment Program.  However, the Board 
notes that he has significant non-service connected 
disabilities including a torn medial meniscus of the right 
knee, chronic obstructive pulmonary disease, coronary artery 
disease, sleep apnea and headaches.  The effects of those 
disabilities on his ability to work may not be considered in 
determining whether he is unemployable for the purposes of a 
total disability rating based on individual unemployability.  
For that purpose only his service connected disabilities may 
be considered.  

The combined effect of the veteran's physical disabilities 
could render him unable to perform strenuous manual labor, 
but given the veteran's education and work experience, he is 
qualified for many types of more sedentary employment which 
he could perform in spite of those disabilities.  His only 
significant complaint with regard to the residuals of shell 
fragment wounds of the chest and buttocks has been back pain.  
His PTSD is not shown to be productive of more than mild 
symptoms and, therefore, should not result in significant 
impairment in his ability to perform work in an office type 
environment for which he is suited by education and 
experience.  Therefore, the Board concludes that the veteran 
is not unemployable by reason of service connected disability 
and is not entitled to total disability rating based on 
individual unemployability in this case.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

